Citation Nr: 1700544	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for gastritis, with irritable duodenal bulb.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

Regarding the Veteran's claim for increased rating for gastritis, with irritable duodenal bulb, the Board, in November 2015, found that remand was required for the RO to consider in the first instance additional VA treatment records associated with the claims file in June 2015.  These records consisted of treatment records from the VA Medical Center in Houston dated from September 2010 to July 2012, and from the VA Medical Center in Las Vegas dated from February 2013 to June 2015.  In May 2016, the RO issued a supplemental statement of the case where it was indicated that only treatment records from the VA Medical Center in Las Vegas dated from August 2014 to January 2016 were considered.  Consequently, the Board finds that the RO did not substantially comply with the November 2015 remand directives and, thus, another remand is required for corrective actions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance). 

In addition, in May 2016, the Veteran submitted a statement along with February 2013 treatment records from the emergency room at Nellis Air Force Base, which show the Veteran having received treatment for left arm and shoulder pain.  However, no waiver of initial RO consideration was submitted with this evidence.  In cases in which the Form 9 Substantive Appeal was received prior to February 2, 2013, additional pertinent evidence received after the last adjudication must be considered initially by the RO unless either the right to this review is waived or the determination made by the Board is fully favorable.  See 38 U.S.C.A. § 7105 (e) (West 2015); 38 C.F.R. § 20.1304 (c) (2016).  Here, the Veteran's substantive appeal was received in April 2011; therefore, a waiver of initial RO consideration is required for Board review.  Id.  As the Veteran claimed that this shoulder and arm pain was associated with his gastrointestinal pain, these records are potentially relevant to the Veteran's increased rating claim on appeal.  Remand is therefore required for the RO to consider this evidence in the first instance.    

Also, as this claim is being remanded, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records from January 2016 to the present.   

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claim on appeal, to include consideration of treatment records from the VA Medical Center in Houston dated from September 2010 to July 2012, and with consideration of all the additional evidence received since the Board's November 2015 Remand.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


